com cen tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jan ull tep tz xxxxxxxxkxxxxxxxxxxxxxxx kxxxxkxxxxxxxxaxxxxxxxkx xxxxxxxxxxkxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxxxxxx ira x xxxxxxxxxxxxxxxxxxaxxxxx amount d xxxxxxxxxxxxxxxxxxxxxxx - bank b xxxxxxxxxxxxxxxxxxxxxxxx dear xxxxxxxxx this is in response to your letter dated xxxxxxxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxx submitted by you in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a age represents that she received a distribution from ira x totaling amount d intending to roll it over to another individual_retirement_account as she was losing money at bank b taxpayer a asserts that her failure to accomplish a rollover of amount d from ira x within the 60-day period prescribed by sec_408 of the code was due to her own serious medical_condition hospitalization inability to drive and total dependence on her daughter and son in law during the 60-day rollover period which together impaired her ability to accomplish a timely rollover taxpayer a asserts that during and after the 60-day period she spent seven months under the care of various physicians and was not living at her primary residence taxpayer a states that she was unable to drive and was living with her daughter and son in law who took care of her financial matters during her illness taxpayer a further states that her daughter took care of her mail and deposited all the checks that came to her house taxpayer a represents that on xxxxxxxxxxxx her daughter deposited amount d into taxpayer a’s personal account without knowledge that amount d was to be rolled over into another ira taxpayer a asserts that her medical_condition including replacement of knee surgery catheterization insertion of a stint and hospitalization exacerbated the situation and prevented her from rolling over amount d into another ira within the 60-day rollover period prescribed by sec_403 the code taxpayer a further asserts that amount d has not been used for any other purpose based upon the facts and representations taxpayer a requests ruling that the internal_revenue_service the service waive the day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from m an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her medical_condition and hospitalization during the 60-day rollover period therefore pursuant to code sec_408i the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent lf you have any questions regarding this letter please contact xxxxxxxxxxxxxx se t ep ra t at xxxxxxxxxxxxxxxxxx vy my f ie rances v slo employee plaris téchnical group enclosures deleted copy of letter_ruling notice ae yz
